Exhibit 10.1

DecisionLink
Intrex Communications Division

Services Agreement

             This Intrex Communications Services Agreement (the “Agreement”) is
made and entered as of the 15 day of February  2001 (the “Effective Date”) by
and between the Intrex Communications business unit of DecisionLink, Inc.
(“Intrex” or “DecisionLink”) with offices located at 1181 Grier Dr., Bldg B, Las
Vegas, Nevada 89119, and Shell Chemical LP (“SCLP”), with offices located 910
Louisiana, Houston, Texas  77002.

SECTION 1 – DEFINITIONS

Terms used in this Agreement shall have the meanings assigned thereto as
follows:

             “Intrex Monitoring Unit” shall mean a Subscriber Communicator,
power supply controller, surge protector and other hardware, including certain
embedded software, built into a NEMA 4X enclosure.

             “Intrex Services” shall mean the collection and delivery of tank
content information and monitoring messages using the Intrex Tank Telemetry
System.

             “Intrex Software” shall mean the software owned by Intrex and that
is used to render the Intrex Services, including software to retrieve and
present tank level data, message processing software, databases, SCLP
interfaces, and engineering tools.

             “Intrex Telemetry System” shall mean all of the hardware and
software, including but not limited to the Intrex Monitoring Unit, Intrex
Software, and the Intrex System, used by Intrex to provide the Intrex Services.

             “ORBCOMM System” shall mean the ORBCOMM low-Earth orbit satellite
communications system.

             “ORBCOMM System Address” shall mean the unique address assigned to
a Subscriber Communicator.

             “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

             “Pricing Rate Schedule” shall mean the Pricing Rate Schedule
attached hereto as Exhibit A & B, as it may be amended from time to time in
accordance with Section 4(a) of the Agreement.

             “Report” shall mean a transmission of tank status information using
the Intrex Tank Telemetry System.

             “Subscriber Communicator” shall mean the equipment used by an end
user as part of the Intrex Monitoring Unit to provide access to the ORBCOMM
System that has been “type approved” by or on behalf of ORBCOMM Global and to
which a physical serial number, device control number, associated radio
identification codes and ORBCOMM System Address have been assigned.

             "Tank Status Information" shall mean the tank sensor output
information collected by an Intrex Monitoring Unit and transmitted via the
Intrex Telemetry System from a tank sensor.

SECTION 2 – PURCHASE OF INTREX SERVICES

             (a)         Intrex Services.  In accordance with and subject to the
terms and conditions set forth in this Agreement, Intrex shall provide Intrex
Services to SCLP.

             (b)        Service Purchase Intentions. SCLP currently intends, but
shall have no obligation under this Agreement, to acquire services for
approximately 50 Intrex Monitoring Units.

             (c)         Delivery of Monitoring Data.  Tank status information
collected and transmitted by the Intrex Monitoring Unit shall be made available
to SCLP.  Intrex Monitoring Unit originated messaging shall be received by a
password protected Intrex-maintained Web Server and sent to SCLP via an FTP
file.  This collection and transmission to SCLP of the tank status information
shall be effected in accordance with the "Chainlink Tank Telemetry System
Version 1 Functional Design Specification, Version 1.0," which is hereby
incorporated by reference as part of this Agreement.

SECTION 3 –TERM OF AGREEMENT

             Subject to Section 11, the term of this Agreement shall commence as
of the Effective Date of this Agreement.  This Agreement shall remain in force
and effect until terminated in accordance with Section 11.

SECTION 4 - FEES AND PAYMENT; TAXES

             (a)         Fees for Intrex Services.  The prices for Intrex
Services are set forth in the Pricing Rate Schedule included as Exhibit A and
shall remain valid until December 31, 2001.  Thereafter, Intrex shall be
entitled to change the prices set forth on the Pricing Rate Schedule on 30 days
written notice to SCLP.  The Pricing Rate Schedule lists prices only for the
provision of Intrex Services in the countries listed in Exhibit C. This list is
subject to change without notice.

             (b)        Monthly Invoice and Payment. During the term of this
Agreement, SCLP shall pay to Intrex the amount invoiced.  All payments for
Intrex Services hereunder shall be made in United States Dollars.

             (c)         Payment of Invoice.  SCLP shall pay all invoices within
30 days from SCLP’s receipt of an acceptable, correct invoice. Unless otherwise
notified by SCLP within 30 days of the invoice date, the invoice will be deemed
acceptable, correct and payable. Intrex reserves the right to change its credit
terms to SCLP at any time, when, in Intrex’s opinion, SCLP’s financial condition
or previous payment record so warrants.

             (d)        Exclusion of Taxes.  The fees for Intrex Services set
forth on the Pricing Rate Schedule exclude all present and future taxes, duties,
required contributions, or fees of any nature, including, but not limited to
federal, state, national, provincial, local or other sales or use taxes, fees,
excises, property or gross receipts taxes or fees, telecommunication taxes,
license or access fees, or other taxes or duties that may now or hereafter be
levied on the services provided or on payments made under this Agreement.  Any
such taxes, fees, required contributions, or duties, however denominated, that
may now or hereafter be levied on the services provided or payments made under
this Agreement, excluding taxes based on Intrex’s net income, shall be paid by
SCLP.  SCLP is responsible for (i) the payment of taxes whether they are
concurrently invoiced by Intrex with the original invoiced amount or
subsequently invoiced by Intrex and (ii) determining the applicability to SCLP
of the tax laws of the jurisdiction where delivery occurs.  In the event Intrex
pays any taxes on behalf of SCLP, SCLP shall reimburse Intrex therefore in
accordance with the terms of Section 4(b).

SECTION 5 - USE OF THE INTREX SERVICES

             (a)         No Fraudulent Use.  SCLP shall not perform, permit, or
allow any abuse or fraudulent or unlawful use of the ORBCOMM System or use the
Intrex Services for any fraudulent, unlawful or abusive purpose.  SCLP shall
take all commercially reasonable steps necessary to control and prevent abuse or
fraudulent or unlawful use by it of the ORBCOMM System or the Intrex Services. 
Abuse and/or unlawful or fraudulent use of the ORBCOMM System or Intrex Services
includes, but is not limited to:

(i)          Attempting or assisting another person, company, or entity (A) to
access, alter or interfere with the communications and/or information of a
ORBCOMM System end user by rearranging, tampering or making an unauthorized
connection with any facilities of the ORBCOMM System or (B) to use any scheme,
false representation or false credit device, with the intent to avoid payment
for, in whole or in part, the Intrex Services;

(ii)         Using the ORBCOMM System (A) in such a manner so as to interfere
unreasonably with the use of the ORBCOMM System by other parties or (B) to
convey information that is, in Intrex’s sole judgment, obscene, salacious or
prurient, or to convey information of an unlawful nature or in an unlawful
manner.

             (b)        Atmospheric Conditions.  SCLP acknowledges that coverage
and quality of Intrex Services can be affected by atmospheric, topographical and
other conditions.

             (c)         Compliance with Laws. SCLP shall use the ORBCOMM System
and Intrex Services in accordance with the applicable laws, rules and
regulations of any applicable governmental authority or agency including the
Federal Communications Commission.

             (d)        Service Area.  The Intrex Services provided herein are
furnished for use only within the United States and Canada unless otherwise
approved in advance by Intrex.

             (e)         Intrex may choose to use other communication providers
other than Orbcomm in certain situations if we feel we can no longer reliably
count on adequate service from this provider. SCLP will be notified before any
other communications carrier is proposed and the reason for the proposed change.

SECTION 6 - PROPRIETARY INFORMATION

             The parties acknowledge the execution of the Mutual Non-Disclosure
Agreement dated August 28, 2000 between SCLP and Intrex, and agree that any
proprietary information disclosed by one party to the other under this Agreement
shall be subject to the terms and conditions of such Mutual Non-Disclosure
Agreement.

SECTION 7 –TANK SENSORS

             Intrex will take responsibility for the specification and purchase
of an appropriate level sensor when the end-user is not willing to supply. 
Sensor pricing will vary, depending on the technology utilized. A pricing model
is listed in Exhibit B. Sensors will be warranted as per the original
manufacturers warranty.

SECTION 8 –PERFORMANCE MEASUREMENTS

             DecisionLink agrees to the following Performance Measurements:

             (a)         DecisionLink guarantees an accuracy of inventory
measurement within 2% of the strapping table provided by the end user provided
that the  sensor is supplied by DecisionLink. After initial installation,
enduser will be responsible for recalibration of sensor. Depending on technology
used, this may be required once per year. If manufacturers instructions are not
followed, accuracy is subject to deviate from the stated limits. For systems
where DecisionLink interfaces with a sensor supplied by others, DecisionLink
guarantees a reading of +/- 2% of the sensor output signal.

             (b)        DecisionLink guarantees to take an inventory reading 99%
of the time within 10 minutes of the scheduled read time. This guarantee will
remain in effect provided there is not (i) disruption of power, communications
or other critical services (whether at the local plant or elsewhere) which is
beyond the reasonable control of DecisionLink, (ii) an act of God hazard or
(iii) failure of a level sensor not supplied by DecisionLink.

             (c)         DecisionLink guarantees that inventory data for each
tank will be fed to SCLP within 2 hours of the scheduled tank read time for that
tank at a performance rate of 99%. This is valid only if the SCLP server is in
operation as well as local telephone lines. With a failure to successfully parse
the data, DecisionLink will have the appropriate SCLP person paged as specified
by SCLP.

             These measurements will be reviewed on a quarterly basis. If
DecisionLink does not meet the above criteria for one quarter due to
conditions/reasons under its control, SCLP may stop making monthly payments
until satisfied that the underlying problem(s) is(are) corrected. If
DecisionLink does not meet the above criteria for more than one quarter within a
year, SCLP may terminate the contract immediately as stated in Section 11(b).

SECTION 9 - REPRESENTATIONS AND COVENANTS

             (a)         SCLP represents and warrants that (a) the execution,
delivery and performance of this Agreement by SCLP have been duly authorized by
all necessary action on the part of SCLP, (b) this Agreement has been duly
executed and delivered by SCLP and constitutes a legally valid and binding
obligation of SCLP, enforceable against SCLP in accordance with its terms and
(c) the execution of this Agreement by SCLP and the performance of its
obligations herein shall not conflict with, or result in the breach of SCLP’s
organizational documents, or result in the breach or default of any material
mortgage, lease, contract, agreement, or other instrument to which the SCLP is a
party or by which it is bound.

             (b)        Intrex represents and warrants that (a) the execution,
delivery and performance of this Agreement by Intrex have been duly authorized
by all necessary action on the part of Intrex, (b) this Agreement has been duly
executed and delivered by Intrex and constitutes a legally valid and binding
obligation of Intrex, enforceable against Intrex in accordance with its terms
and (c) the execution of this Agreement by Intrex and the performance of its
obligations herein shall not conflict with, or result in the breach of Intrex’s
organizational documents, or result in the breach or default of any material
mortgage, lease, contract, agreement, or other instrument to which the Intrex is
a party or by which it is bound.


SECTION 10 - INDEMNIFICATION

             (a)         SCLP Indemnification.  SCLP shall indemnify, defend and
hold Intrex and its directors, officers, employees, affiliates, and agents
(“Indemnified Persons”) harmless against any and all losses, claims, damages or
expenses (including reasonable attorney’s fees and expenses) arising out of or
related to:

             (i)          any personal injury to or death of any person or
persons, or any injuries, loss or damage to the property of third parties to the
extent they are caused by the willful or negligent acts or omissions of SCLP or
of its employees, subcontractors, agents, customers of SCLP that use the Intrex
Services, or representatives.

                          (ii)         any interruption of SCLP's services or
operations that are caused or claimed to have been caused directly or indirectly
by SCLP’s (including its employees or independent contractors) negligent
operation and/or related use or misuse of the Intrex Services;

             (iii)        any worker's compensation claim of any employee,
contractor, or representative of SCLP, or of SCLP's customer that uses the
Intrex Services, or

             (iv)       the failure of any of SCLP’s representations or
warranties to be true in any material respect or any breach by SCLP of its
covenants and agreements set forth in this Agreement.

             (b)        Intrex Indemnification.  Intrex shall indemnify, defend
and hold SCLP and its directors, officers, employees, affiliates, customers of
SCLP that use the Intrex Services, and agents (“Indemnified Persons”) harmless
against any and all losses, claims, damages or expenses (including reasonable
attorney’s fees and expenses) arising out of or related to:

             (i)          any personal injury to or death of any person or
persons, or any injuries, loss or damage to the property of third parties to the
extent they are caused by the willful or negligent acts or omissions of Intrex
or of its employees, subcontractors, agents, or representatives associated with
Intrex’s performance of its obligations under this Agreement;

             (ii)         any workers compensation claim of any employee,
contractor, or representative of Intrex associated with Intrex’s performance of
its obligations under this Agreement;

             (iii)        the failure of any of Intrex’s representations or
warranties to be true in any material respect or any breach by Intrex of its
covenants and agreements set forth in this Agreement.

             (c)         In the event either party becomes aware of
circumstances under which indemnification is or might reasonably be expected to
be owed by the indemnifying party hereunder, the indemnifying party shall
promptly notify the indemnified party thereof; provided, however, that the
failure of the indemnifying party to provide such notice shall not relieve the
indemnifying from its obligations under this Section.  The indemnifying party
shall assume and conduct (at its own expense) the full defense of any action for
which indemnification would be owed.  The indemnified Party shall be entitled to
participate therein after such assumption, the cost of such participation to be
at their own expense.  Upon assuming such defense, the indemnifying party shall
have full right to enter into any compromise or settlement that is dispositive
of the matter involved; provided, however, that the indemnifying party shall
have obtained the prior written consent of the indemnified party, which consent
shall not be unreasonably withheld; and provided, further, that any monetary
compromise or settlement shall be promptly paid in full by indemnifying party. 
The indemnifying party shall not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to the indemnified party of a release from all
liability in respect of such claim or litigation.

SECTION 11 – TERMINATION

             (a)         Either party may terminate this Agreement for any
reason upon providing the other party with not less than 60 days advance written
notice, which notice shall specify the date of termination.

                          (b)        Other Termination by SCLP.  Notwithstanding
Section 11(a), SCLP may immediately terminate this Agreement in the event of any
of the following:

               (i)          Any representations or covenants of Intrex contained
in this Agreement shall prove to be false or misleading in any material respect;
or

               (ii)         DecisionLink or Intrex, in the event Intrex is a
separate legal entity, shall (A) make an assignment for the benefit of
creditors, (x) file a petition in bankruptcy, (y) be adjudicated insolvent or
bankrupt, or (z) petition or apply to any tribunal for any receiver or for any
trustee for it under any domestic or foreign reorganization, arrangement,
readjustment of debt, dissolution, liquidation or moratorium law or statute or
(B) have commenced against it any such proceeding or an order for relief shall
be entered that remains undismissed for a period of 60 days, DecisionLink or
Intrex, as applicable, by any act indicates its consent to, approval of, or
acquiescence in, any such proceeding, order for relief or the appointment of any
receiver of or any trustee for it or DecisionLink or Intrex, as applicable,
suffers any such receivership or trusteeship to continue undischarged for a
period of 60 days.

               (iii)        DecisionLink does not meet the performance
measurement criteria as agreed to in Section 8 for two or more quarters within a
calendar year. A refund of services will be made to SCLP by Intrex if
performance criteria is not met in these conditions. The refund will cover only
the two quarters that DecisionLink missed the performance criteria established
in Section 8 and only for the satellite airtime, not the leased payments on
hardware.

             (c)         Other Termination by Intrex. Notwithstanding Section
11(a), Intrex may immediately terminate this Agreement in the event of any of
the following:

(i)          SCLP shall fail to pay any amount to Intrex when due if such
failure remains uncured for a period of thirty days after SCLP’s receipt of
notice thereof;

(ii)         SCLP shall violate the terms and conditions set forth in Section 5
of this Agreement;

(iii)        Any representations or covenants of SCLP contained in this
Agreement shall prove to be false or misleading in any material respect; or

(iv)       SCLP shall (A) make an assignment for the benefit of creditors, (x)
file a petition in bankruptcy, (y) be adjudicated insolvent or bankrupt, or (z)
petition or apply to any tribunal for any receiver or for any trustee for it
under any domestic or foreign reorganization, arrangement, readjustment of debt,
dissolution, liquidation or moratorium law or statute or (B) SCLP shall have
commenced against it any such proceeding or an order for relief shall be entered
that remains undismissed for a period of 60 days, SCLP by any act indicates its
consent to, approval of, or acquiescence in, any such proceeding, order for
relief or the appointment of any receiver of or any trustee for it or SCLP
suffers any such receivership or trusteeship to continue undischarged for a
period of 60 days.

             (d)        Return of Hardware and/or Software.    Within a
reasonable period of time following termination, SCLP shall return to Intrex (or
Intrex shall remove from SCLP’s site) hardware and/or software provided to SCLP
by Intrex on a license, rental or lease basis.  SCLP shall not be obligated to
return items purchased outright by SCLP.

SECTION 12 - REMEDIES ON TERMINATION

             (a)         Upon termination by either party, SCLP shall cease
using the ORBCOMM System and the Intrex Services and shall remit to Intrex upon
receipt of a final invoice all amounts accrued or due to Intrex up to and
including the termination date.

             (b)        In the event Intrex terminates this Agreement, without
incurring any liability to SCLP, Intrex may terminate or temporarily discontinue
furnishing access to the ORBCOMM System or the Intrex Services to SCLP.  SCLP
shall indemnify and hold Intrex harmless from any liability for such termination
or temporary discontinuation of Intrex Services. Intrex will provide
uninterrupted service up to the date specified in termination notice.

                          (c)         Subject to Section 13, termination of this
Agreement by the party not in default in accordance with the terms hereof shall
be without prejudice to any other rights or remedies such party shall have by
law or in equity.

SECTION 13 - DISCLAIMER OF WARRANTY; LIMITATION OF LIABILITY

             (a)         Disclaimer of Warranty.  EXCEPT AS SPECIFICALLY STATED
IN THIS AGREEMENT, NONE OF INTREX, OR ANY OF THEIR AFFILIATES, HAS MADE, OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER WITH
RESPECT TO THE INTREX TELEMETRY SYSTEM, ANY COMPONENT THEREOF OR THE INTREX
SERVICES.  EACH OF INTREX AND THEIR AFFILIATES, EXPRESSLY DISCLAIMS WITH RESPECT
TO SCLP AND SCLP EXPRESSLY WAIVES, RELEASES AND RENOUNCES ALL WARRANTIES OF
INTREX AND THEIR AFFILIATES, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO
INCLUDING, BUT NOT LIMITED TO:  (i) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE; (ii) ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE; (iii) ANY WARRANTIES AS TO
ACCURACY, AVAILABILITY OR CONTENT OF THE INTREX TELEMETRY SYSTEM, ANY COMPONENT
THEREOF OR THE INTREX SERVICES; AND (iv) ANY WARRANTY UNDER ANY THEORY OF LAW,
INCLUDING ANY TORT, NEGLIGENCE, STRICT LIABILITY, CONTRACT OR OTHER LEGAL OR
EQUITABLE THEORY.  NO REPRESENTATION OR OTHER AFFIRMATION OF FACT, INCLUDING,
BUT NOT LIMITED TO, STATEMENTS REGARDING CAPACITY OR SUITABILITY FOR USE, SHALL
BE DEEMED TO BE A WARRANTY BY INTREX OR THEIR AFFILIATES. Intrex will make a
good faith effort to meet the performance criteria specified in this agreement.

             (b)        Limitation of Liability.  (i) UNDER NO CIRCUMSTANCES
SHALL INTREX, OR THEIR AFFILIATES BE LIABLE TO SCLP FOR INCIDENTAL, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING LOST PROFITS, LOSS OF
BUSINESS OR LOSS OF GOODWILL, LOSS OF USE OF EQUIPMENT OR SERVICES, OR DAMAGES
TO BUSINESS OR REPUTATION ARISING FROM THE PERFORMANCE OR NON-PERFORMANCE OF ANY
ASPECT OF THIS AGREEMENT WHETHER IN CONTRACT OR TORT OR OTHERWISE, AND WHETHER
THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

             (ii)         Intrex shall supply the Intrex Services that are the
subject of this Agreement on a good faith effort basis.  SCLP acknowledges that
service interruptions occur and may be difficult to assess as to cause or
resulting damages. SCLP agrees that Intrex and its affiliates shall not be
liable to SCLP for any losses or damages arising out of any schedule delays, any
failure or impaired performance of, error, omission, interruption, deletion,
defect, delay in operation or transmission, communication line failure, theft or
destruction or unauthorized access to, alteration of, or use of records,
associated with the Intrex Telemetry System, any component thereof or the Intrex
Services, whether for breach of contract, tortious behavior, negligence, or
under any other causes of action.

             (iii)        The aggregate liability of Intrex, and their
affiliates under this Agreement shall be limited to direct damages proven in an
amount not to exceed $250,000 or the amount actually paid by SCLP to Intrex
during the six months immediately preceding the cause of action, whichever is
less.

SECTION 14 - MISCELLANEOUS

             (a)         Notices.  All notices involving delinquent payment,
service problems, termination and breach issues and other communications
hereunder shall be in writing and shall be deemed given upon receipt if
delivered personally one business day after being sent by express or courier
mail, or three business days after being sent by registered or certified mail,
return receipt requested, postage prepaid, to the parties at the following
addresses (or such other addresses for a party as shall be specified by like
notice, provided that such notice shall be effective only upon receipt thereof):

  If to Intrex:   Intrex Data Communications   DecisionLink, Inc.   1181 Grier
Drive, Suite B   Las Vegas NV 89119   Facsimile:   702-361-9652   Attention: Mel
Pelley       If to SSI:   Shell Chemical LP.   910 Louisiana   Houston, Texas 
77002   Attention:  Linda Malchow   Applications Operations Manager

             (b)        Binding Effect; Assignment.  This Agreement shall be
binding upon the parties and their permitted successors and assigns.  SCLP has
the right to assign this agreement to subsidiaries and affiliates of Shell
Chemical and also have the right to assign to the Newco in the event that SCLP
sells all or part of a business unit. SCLP has the right to allow a third party
provider use of this service providing that the third party is providing service
to SCLP. SCLP shall not assign its rights or obligations (by operation of law or
otherwise) under this agreement without the prior written consent of Intrex.

             (c)         Governing Law; Jurisdiction.  The construction,
interpretation and performance of this Agreement, as well as the legal relations
of the parties arising hereunder, shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflict or choice of law provisions thereof.

             (d)        No Announcements Without Written Consent.  Neither party
shall issue any announcement or press release concerning this agreement, except
as may be required by governmental authority, without the express written
consent of the other party, which consent shall not be unreasonably withheld.

             (e)         Survivability.  Notwithstanding the expiration or
termination of this Agreement, the parties acknowledge and agree that the
definitions set forth herein, the covenants, agreements and obligations
specified in Sections 4, 9, 11, 12, 14(c) and 14(d) and those obligations that
relate to any amounts due and owing for any periods prior to the termination of
this Agreement shall survive the termination of this Agreement as specified
herein.

             (f)         Waiver.  It is understood and agreed that no failure or
delay by either Intrex or SCLP in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof, or the exercise
of any other right, power or privilege hereunder.  No waiver of any terms or
conditions of this Agreement shall be deemed to be a waiver of any subsequent
breach of any term or condition.  All waivers must be in writing and signed by
both parties.

             (g)        Severability.  If any part of this Agreement shall be
held invalid or unenforceable, such determination shall not affect the validity
or enforceability of any remaining portion, which shall remain in force and
effect as if this Agreement had been executed with the invalid or unenforceable
portion thereof eliminated.

                          (h)        Force Majeure.  Neither party shall be
liable for failure to perform its obligations under this Agreement to the extent
such failure is due to causes beyond its commercially reasonable control,
including but not limited to externally caused transmission interference, Acts
of God, the public enemy, embargo, power failures, governmental act, fire,
accident, acts of terrorism, irreparable or key equipment failure or
destruction, strike, war (declared or not), armed conflict, riot, inclement
weather, or such other cause that is beyond the control of the parties.  In the
event of a force majeure, the party invoking this Section shall notify the other
party in writing of the events creating the force majeure.

             (i)          Headings.  Headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

          (j)          Independent Parties.  Each party is an independent
contractor.  Except as provided in this Agreement, neither party shall have the
right, power or authority to act or to create any obligation, express or
implied, on behalf of the other party.  No provision of this Agreement shall be
construed as vesting in SCLP any control over or interest in the Intrex
Telemetry System.

             (k)         Tariffs.  In the event that any of the Intrex Services
or ORBCOMM Services or the charges made therefore are currently subject, or at
any time become subject to any federal, state or local regulation or tariff,
then the terms and conditions of this Agreement shall be deemed amended to
conform to any conflicting terms and conditions in effect under such regulation
or tariff.  All non-conflicting terms and conditions of this Agreement shall
remain valid and in full force and effect.

             (l)          Terms of Agreement.  This Agreement shall be governed
solely by the terms and conditions contained herein and any additional terms and
conditions of SCLP on any purchase order or similar document shall be without
any force and effect and shall not vary, add, or delete the terms of this
Agreement.

             (m)        No Third Party Rights.  Nothing herein contained will be
deemed to create any third party beneficiaries or confer any benefit or rights
on or to any person not a party hereto, and no person not a party hereto shall
be entitled to enforce any provisions hereof or exercise any rights hereunder.

             (n)        Entire Agreement.  This Agreement and any exhibits
(which are hereby made part of this Agreement) contain the entire understanding
between SCLP and Intrex and supersede all prior written and oral understandings
relating to the subject hereof.  No representations, agreements, modifications
or understandings not contained herein shall be valid or effective unless agreed
to in writing and signed by both parties.  Any modification or amendment of this
Agreement must be in writing and signed by both parties.

             IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed as of the day and year first above written.

DecisionLink, Inc. Shell Chemical LP Intrex Communications Division   By:    
/s/ Geoff Hewitt

--------------------------------------------------------------------------------

  By:     /s/ Linda J. Malchow

--------------------------------------------------------------------------------

Name: Geoff Hewitt Name: Linda J. Malchow Title: Chairman/CEO Title:
Applications Operations Mgr

 